In a child neglect proceeding pursuant to Family Court Act article 10, the mother appeals, as limited by her brief, from so much of (1) an order of the Family Court, Nassau County (Lawrence, J.), dated July 15, 2002, as denied her motion, in effect, to set aside a prior order of the same court dated September 29, 2000, made after a hearing, on the ground of insufficient evidence, and (2) an order of the same court dated *927September 24, 2002, as denied her motion for a mistrial regarding the dispositional hearing held in the instant proceeding.
Ordered that the orders are affirmed insofar as appealed from, without costs or disbursements.
Contrary to the mother’s contention, the Family Court properly denied her motion to set aside the order dated September 29, 2000, made after a hearing, on the ground of insufficient evidence.
The Family Court providently exercised its discretion in denying the mother’s motion for a mistrial of the dispositional hearing held in the instant proceeding (cf. Chung v Shakur, 273 AD2d 340 [2000]).
The mother’s remaining contention is without merit. Feuerstein, J.P., Krausman, Goldstein and Rivera, JJ., concur.